Title: To George Washington from Richard Varick, 6 October 1781
From: Varick, Richard
To: Washington, George


                  
                     Sir
                     Poughkeepsie Octr 6. 1781.
                  
                  I had the Honor of writing to Your Excellency a Letter of the 1st instant, Which (for want of proper Conveyance) remains yet in my Hands and will accompany this via M. Genl Heath.
                  I hope it will not add much to the Trouble, which Your Excellency has to perplex You, to receive my Report, That Mr Myer one of the Writers has for some Days past, been troublesome to me, by his repeated and uncivil Declarations, "That if he could get no Pay, after two Month’s Service, he would discontinue his Services, and by attempting to infuse a similar Spirit & wishing to encourage a Disposition to Indolence in the other Gentlemen.
                  As he had been an Assistant Clerk to the Assembly, which was to convenee within few Days; his two Month’s Service being nearly expired, which favored his Declarations, And having less Discretion than Capacity for Business, he told me in an abrupt Manner, that he intended to quit writing, to attend the Assembly; I requested him first to compleat the Letters to the Enemy’s Officers to 1780. included, which would not require more than 3 Days, but he declined even that; And, from his Circumstances in Life, very injudiciously preferred an Attendance on the Assembly at 20/ ⅌ Day, for a Month or 6. Weeks, than the Pay of £20. ⅌er Month, in the Service I had engaged in for a longer Term.  This however, was rather the Effect of an Indolent Habit which he had before contracted & which the Service under me would not countenance, than of an Expectation to act in the Assembly, as he was informed his services would not be required.  However irksome the Measure might have been, in different Circumstances; I availed myself of the Opportunity, to inform him, that I would not be trifled with & that if he discontinued his Services then, he should quit altogether; And I am happy to inform Your Excellency, that I have got rid of his incessant & indecent Importunities & ill Example, at the same Time convincing the others that I am not anxious about their Services & that Trifling will not be put up with.
                  I shall now require another Assistant & have written to a Mr Peter Hughes, Son of Colo. Hughes the Q. Master, who is a good Writer & seems inclined to serve; but he objects to the Non Allowance of Rations, Especially as he says he is offered 75 Dollars per month & Rations for himself and Forage for his Horse; but by what Act of Congress I am ignorant of.  In my reply, I said Nothing about the Pay, but told him, no Forage would be allowed And with Respect to Rations, I would wait your Answer that if he chose to accept, he ought to be expeditious or I would employ another.
                  Others have also mentioned the Want of Rations as an Object as it will in Part assist such as have Families & ease the Expence of the Board of Lodgers.  I must confess, that the Pay of 50 specie Dollars ⅌ Month or 13/4. ⅌ Day, is a bare Compensation to a Person who writes 8 Hours faithfully (except Sundays).  Perhaps Your Excellency may think proper to allow 2. Rations, or its Equivalt as the Staff Officers receive; And expressly to stipulate in your Orders to me "that 8 Hours service of the 24. is absolutely required or a Deduction from the whole Amount, of Pay & Subsistence (60 Ds.), in Proportion to the Time lost by actual Non Attendance."
                  It will impose a little additional Trouble on me, but I will cheerfully submit to it, rather than to have any Dissatisfaction prevail, for Want of a full and adequate Compensation.  If any of the Writers whom I may hereafter get, should choose to continue longer than 8 Hours, I will certify the Extra Service & Doubt not but your Excellency will approve of the Measure & order Payment.
                  I have promised to submit the above Matters to You & if not too inconvenient, in Your Excellency’s present Situation, I shall be very happy to be favored with an Answer to this, as well as my Letter of the 1st inst.
                  I had almost forgot to mention to Your Excellency, That among the Officers of the Levies of this State, now under Colo. Willetts Commd, is a Mr Fonda a Young Lad of Albany, who, since his joining Willetts Command, has been appointed an Ensign in one of the New York Regiments, which are now to the Southward.
                  He was a Clerk in the Q. Master or Commy Departmt, at Albany and wrote a neat Hand.  I had it in Contemplation to procure his Aid, when the Levy Service should expire; but find, on Inspection of the Military Appointments, that he has recd that of an Ensign.  If he is not to be ordered to join his Regiment while to the Southward, unless he wishes to do it; And Your Excellency should (in his peculiar Circumstances) think it proper to let him assist me; Allowing him an Addition of Pay to that of his Appointment, making it equal to 50 Dollars, I shall be happy to receive Your Orders to him to that Effect.
                  However if Your Excellency has the least Objection I do not wish it, & there will be no Disappointment to him as he is unapprised of this my Application or even my Wishes.
                  I mean this to take Effect only in Case Hughes shall decline; But even if this shall not be the Case, I may employ him in the Work, which I had designed for Stagg, if he should be willing, in Winter.
                  I only wish Your Excellency to believe, that I have no particular Connexion by Blood, whom I can serve; or by Friendship, whom I wish to serve; in Preference to any other Man whom I candidly think equally capable and industrious.
                  If I had any, it was Captn Dunscomb of New York a sensible Young Man, whom the Circumstances, of being my Contemporary Student & having suffered peculiar Hardships in Captivity & being unfortunately deranged, may have recommended to me.  Him I must part with, for Reasons mentioned in mine of the 1st instant.
                  Your Excellency’s Answer to this & my former Letters of the 21st or 22nd Augt & 1st instant will be acceptable.  I have the Honor to be, with the most exalted Sentiments of Respect & Regard, Your Excellency’s Most Obedient & most Humble Servt
                  
                     Richd Varick
                  
               